40 Wash. 2d 593 (1952)
244 P.2d 868
In the Matter of the Discipline of ROBERT GEORGE WALSH, an Attorney at Law.[1]
No. C.D. 3572.
The Supreme Court of Washington, En Banc..
June 5, 1952.
A. Vernon Stoneman, for board of governors.
OLSON, J.
This is a proceeding for the disbarment of the respondent, Robert George Walsh, who was admitted to the bar of this state February 24, 1950. Thereafter, he was associated continuously with C.A. Orndorff in the practice of law in Spokane, receiving a salary until April 1, 1951, when he began to share the net income of the office. He devoted most of his time to the adjustment and settlement of insurance subrogation claims.
August 15, 1951, he sent an envelope to Orndorff by messenger. It contained a number of office files of cases upon which he had been working, together with a letter in which he stated that he had embezzled a substantial sum of money in those cases. He also enclosed a deed to certain real property, which he instructed Orndorff to sell and apply the proceeds of the sale upon his account. He stated that he was not able to make further restitution, and that he intended to leave Spokane.
*594 The state bar association instituted this proceeding by substituted service upon respondent pursuant to Rule 14 of the Rules for Discipline of Attorneys, 34A Wn. (2d) 186. A trial committee of the association, after a hearing, found that the respondent had converted the sum of $2,572.07 to his own use, of which amount $1,946.32 was the property of clients, the balance being fees belonging to himself and Orndorff. It further found that the sum of $606.35 was obtained from the sale of respondent's real property by Orndorff, who credited this amount upon the shortages and paid the balance of the defalcations to the proper parties.
Respondent has not been heard from since his letter of August 15, 1951, and has never appeared in this proceeding.
[1] The findings of the trial committee and its recommendation that respondent be disbarred are concurred in by the board of governors of the state bar association. The findings are sustained by the evidence, and support the recommendation. The respondent has committed acts involving moral turpitude and dishonesty, and has violated his oath and duties as an attorney at law and as a member of the bar of this court. Such acts of misconduct are grounds for disbarment. RCW 2.48.220(3) (6) [cf. Rem. Rev. Stat., § 139-14], also found in Rule 10 (3) (6) of the Rules for Discipline of Attorneys, 34A Wn. (2d) 183.
It is, therefore, ordered that Robert George Walsh be, and he hereby is, disbarred permanently from the practice of law in this state, and that the clerk of this court strike his name from the roll of attorneys.
SCHWELLENBACH, C.J., MALLERY, HILL, GRADY, HAMLEY, DONWORTH, and FINLEY, JJ., concur.
NOTES
[1]  Reported in 244 P. (2d) 868.